Citation Nr: 1525086	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  14-08 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for adjustment disorder with mixed disturbance of emotions and conduct.

2.  Entitlement to an initial rating higher than 10 percent lumbosacral back strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In, the December 2014 the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently examined by VA to evaluate the severity of his service-connected lumbosacral back strain and adjustment disorder with mixed disturbance of emotions and conduct, in March 2013.  During his December 2014 hearing, the Veteran alleged a worsening of symptoms.  

With regard to the lumbar spine disability, the Veteran reported that his back condition was progressively worsening and had caused him to develop a curvature of the spine due to inability to straighten.  He endorsed flare-up of symptoms occurring several times a week, during which his pain became so severe that he required bed rest.  He stated his medication dosage had recently been increased and he was prescribed a narcotic for pain management.  The Veteran also reported back pain that radiated to his leg and indicated that he was to see a neurologist in the near future concerning possible radiculopathy of the lower extremity lower extremity.  

Concerning the psychiatric disorder, the Veteran reported biweekly treatment at   the Philadelphia VA Medical Center (VAMC) for his symptoms.  Reportedly, his medication dosages had recently been increased due to worsening of the condition.  Accordingly, new VA examinations are warranted.

The most recent medical records associated with the claims file are for treatment received at the VAMC in December 2013.  During his December 2014 hearing, the Veteran indicated ongoing treatment.  On remand, relevant ongoing medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization forms with the names, addresses, and approximate dates of treatment of any private health care providers who have recently treated him for his lumbosacral back strain and adjustment disorder with mixed disturbance of emotions and conduct.  After securing any necessary release, the AOJ should request any relevant records identified. 

2.  Ongoing VA treatment records dating since December 2013 should be obtained and associated with the claims file.

3.  After associating all available records requested above with the claims file, schedule the Veteran for a VA spine examination to determine the current severity of his lumbar spine disability, to include identifying any associated neurological manifestations, such as radiculopathy.  The examiner must review the claims file in conjunction with the examination.  The examiner should describe all symptomatology, to include orthopedic and neurological symptoms, associated with the lumbar spine disability.    All indicated tests should be performed and all findings should be reported in detail, including range of motion      of the lumbar spine and neurological evaluation.  The examiner should also address the frequency and duration   of incapacitating episodes of disc disease (acute signs     and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician). 

The examiner should also describe what impact, if any, the Veteran's lumbosacral strain has on his ability to obtain and maintain employment.  A rationale for any opinion expressed should be provided.

4.  Schedule the Veteran for a VA examination to address the current severity of his adjustment disorder with mixed disturbance of emotions and conduct.  The claims file must be made available to the examiner.  All necessary tests are to be conducted.  The examiner should address all symptomatology of the Veteran's adjustment disorder with mixed disturbance of emotions and indicate its impact on his occupational and social functioning, to include the impact on his employability.  A rationale for any opinion expressed should be provided.

5.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




